RYDER, Acting Chief Judge.
The Hillsborough County Board of County Commissioners denied the Cacciatores’ petition to rezone a parcel of land. The Cacciatores sought a writ of certiorari from the circuit court for Hillsborough County. That court denied the petition for certiorari, finding the Board’s decision fairly debatable. This appeal followed.
Although this matter was brought before us as an appeal, the proper vehicle to bring this matter to our attention would have been by a petition for writ of certiorari. Fla.R.App.P. 9.030(b)(2)(B). City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla. 1982). See also Hillsborough County Board of County Commissioners v. Longo, 505 So.2d 470 (Fla. 2d DCA 1987); Sarasota County v. Purser, 476 So.2d 1359 (Fla. 2d DCA 1985).
We, therefore, treat this appeal as a petition for writ of certiorari and hold the circuit court did not depart from the essential requirements of law in either substance or procedure.
Certiorari denied.
LEHAN and THREADGILL, JJ., concur.